DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image classifier to classify” and “an electric field optimizer to set” in claims 1-6 and 13.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitations “an image classifier to classify” and “an electric field optimizer to set” in claims 1-6 and 13 lack written description.  The examiner was unable to find any mention of structure that provides the functions set forth in the claims.  Because there is no disclosure of adequate structure to perform the claimed functions, the specification does not convey with reasonable clarity to those skilled in the art that the applicant had possession of the claimed invention.
Claims 1-6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In regards to claims 1, 6 and 13, the claims recite “an image classifier to classify at least one tumor and at least one organ on patient imaging,” “the image classifier creates a 3-dimensional image of the at least one organ based on the patient imaging,” and “the image classifier determines distances between normal tissues and tumors,” and “Remarks” of 10/3/2022 argue that “[t]rue to its name, the image classifier does not merely receive user input but it classifies tumors and organs based on patient images,” which implies that these steps are performed automatically by an algorithm carried out by the image classifier.  Assuming this claim scope (which is not clear -- see 112(b) and prior art rejections below), the specification does not provide guidance to practice the reasonable scope of these claims without undue experimentation.  Applying the In re Wands factors:
(A) The breadth of the claims appear to allow for the classifying of tumors and organs, creation of a 3-dimensional image, and determining distances between normal tissues and tumors by any and all means including with and without user intervention using any and all hardware or software algorithms, none of which are described in the specification;
(B) The nature of the invention appears to rely on automatic image processing techniques that do not appear to be generally known in the art or described in the specification;
(F) The amount of direction provided by the inventor sets forth that these final results are produced, but provides little guidance as to the algorithms or method steps carried out by the user to produce these results;
and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is high as it is unclear what hardware, software algorithms, or user inputs would produce the ability to automatically classify tumors and organs from patient imaging, create 3-dimensional images, and determine distances between normal tissues and tumors.
The remaining claims are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an image classifier to classify” and “an electric field optimizer to set” in claims 1-6 and 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The examiner was unable to locate any discussion of the structure performing these functions in the originally-filed disclosure.  The use of the terms “image classifier” and “electric field optimizer” is not adequate structure for performing the recited functions because they do not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, “classifying” and “optimizing” refer to image analysis and signal modification and can be performed in any number of ways manually, in hardware, in software, or the combination of the three. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Claims 1-6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claims 1-6 and 13, the remarks of 10/3/2022 argue that “[t]rue to its name, the image classifier does not merely receive user input but it classifies tumors and organs based on patient images,” which implies that these steps are performed automatically by an algorithm carried out by the image classifier.  However, the claims currently recite “an image classifier to classify” and “an electric field optimizer to set,” which appears to include within their scope elements that can be utilized by a user “to classify” and “to set” in a manual fashion by, e.g., inputting information to perform such functions.  For instance, it would appear than an image classifier that receives user-generated definition of a tumor and organ is still being utilized by the user “to classify.”  The remarks of 10/3/2022 appear to imply that the functions performed in the claims are automated and not based on user input, but it is not clear that the current claim scope requires this.  For purposes of prior art, the examiner is considering the claims in the broader sense of comprising an image classifier and field optimizer that can be utilized by a user “to classify” and “to set.”  It is further unclear whether claim 1 and its dependencies require some sort of circuit or software that is actually programmed to automatically carry out the recited functions, or whether the claims merely require a tool that a user can manually use to carry out the functions.
In regards to claim 4, the term “according to the importance of the at least one organ” is vague because it is a relative term which renders the claim indefinite. The term “importance of the at least one organ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of importance, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, it is unclear whether this “according to the importance of the at least one organ” is a user-input determination (i.e., “according to” user input) or whether the field optimizer is actually programmed/configured to determine the importance of the organ.
The remaining claims are rejected due to their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Palti (US 2004/0176804, hereinafter “Palti”).
In regards to claim 1, Palti discloses an apparatus for alternating electric fields therapy (par. 0011) using an optimization algorithm to treat tumors in a patient by applying electric fields to the tumors and normal tissues using one or more pairs of electrode pads containing most of the electrodes (e.g., Fig. 23), the apparatus (par. 0079; personal computer or the like) comprising: an image classifier to classify at least one tumor and at least one organ on patient imaging; and an electric field optimizer to set the number and position of the applied electrodes based on the classifications of the tumors and normal tissues (Fig. 7, elements 420, 430, 440, 450, and 460; pars. 0018, 0019 and 0101), arrange the electrodes on the electrode pads of preset size (element 470), and determine the magnitudes of voltage to apply to the electrodes (element 470).  Because adequate structure has not been identified in the specification for performing the claimed functions, the “classifier” and “optimizer” are interpreted for the purpose of applying prior art as any known means in hardware, software, or combination of the two that allows a user or the system “to classify” and “to set.”
In regards to claim 2, the electric field optimizer sets the magnitude of voltage to be applied to most of the electrodes by considering at least one of the type of the tumors to be treated, the position of the tumors and/or boundary conditions between the tumors and normal tissues (steps 430-470; par. 0089-0091).
	In regards to claim 3, the electric field optimizer calculates the magnitude of voltage of the electrodes to apply a prescribed or higher electric field intensity to tumors and transmit a minimal electric field intensity to normal organs (par. 0019).	
	In regards to claim 5, the electric field optimizer has an object function set using at least one of the electric field intensities transmitted to the tumors or normal organs, a weighting for each normal organ and/or an electric field limit (pars. 0089-0093; Fig. 7; the system applies a function that is set using field intensities).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of Sawyer (US 2005/0041843, hereinafter “Sawyer”).
	Palti discloses the essential features of the claimed invention, including optimizing the application of the treatment field with field limits according to the specific characteristics and location of the tumor to avoid high-intensity fields being applied to non-tumor tissues (abstract; pars. 0088-0089); and optimizing based on patient imaging data (abstract).  Palti does not expressly disclose that the field optimizer sets an electric field according to the importance of at least one organ; an image classifier that creates a 3-dimensional image of the at least one organ based on the patient imaging; or an image classifier that determines distances between normal tissue and tumors.  However Sawyer, in the same field of endeavor of cancer treatment planning, teaches a treatment optimizer that sets a treatment volume according to the importance of at least one organ (par. 0032; “As an example, based on internal isonumeric contours, intensity modulated techniques may be used to deliver high radiation therapy doses to contour-defined high risk areas, and low doses to contour-defined low risk areas, particularly if these low risk areas are located adjacent to critical structures [emphasis added]) to provide the predictable results of avoiding damage to critical structures important for physiological function; an image classifier that creates a 3-dimensional image of the at least one organ based on the patient imaging (pars. 0010, 0025; claims 4, 6, and 7) to provide the predictable results of allowing the user to better visualize the details of the treatment volume and more accurately guide treatment (pars. 0011 and 0025); and an image classifier that determines distances between normal tissue and tumors (par. 0036; “The distance of the isonumerically-defined tumor from the nerves is calculated”) to provide the predictable results of more accurately predicting the appropriate level of aggressiveness of treatment (par. 0036).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Palti by providing a treatment optimizer that sets a treatment volume according to the importance of at least one organ to provide the predictable results of avoiding damage to critical structures important for physiological function; an image classifier that creates a 3-dimensional image of the at least one organ based on the patient imaging to provide the predictable results of allowing the user to better visualize the details of the treatment volume and more accurately guide treatment; and an image classifier that determines distances between normal tissue and tumors to provide the predictable results of more accurately predicting the appropriate level of aggressiveness of treatment.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive in part and persuasive in part.  In regards to the prior art, Applicant argued that Palti fails to an image classifier that classifies, but instead relied on user input instead of computation.  However, the current claim language does not require or recite any sort of computation element that is programmed or configured to automatically classify without user intervention, but instead recites “an image classifier to classify.”  In Palti, the portion of the processor programmed to receive the user input of the classification of tissue cells, tumor cells, and anatomy of the area to be treated, including the tumor and its relevant surroundings (steps 400-420 in Fig. 7) receives these classifications and the portion of the processor programmed to optimize the field uses these classifications to compute the optimal field pattern in steps 430-470.  The examiner respectfully maintains that this element that receives classifications and then uses those classifications to optimize fairly reads on “an image classifier to classify,” as the claim does not appear to require or even suggest any automaticity of the classifying, nor does the specification further clarify this issue.  Although the prior art rejections are maintained in part and new grounds of rejection, necessitated by amendment, are made in part; this office action contains new grounds of rejection not necessitated by amendment, and so this action is non-final.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maurer, Jr. et al. (US 2008/0013687) is a teaching of an image analysis system/method for defining treatment volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792